internal_revenue_service number release date index number -------------------------------------------- --------------------------------------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication n a person to contact -------------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b04 plr-148337-11 date date ty -------------------- ty -------------------- legend -------------------------------------------------------------------------------- ------------------------------------------ -------------------------------------------------------- ---------------- -------------------- taxpayer --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- tqi financeco finance trust manufacturer manufacturer finance ------------------------------------------------------- manufacturer dealers college shareholder a trustco state a state b state c x y year year year year year year date date date ------------------------------------------------ ---------------------- ---------------------- ------------------------------------ ------------ --------------- ------------- --- -- ------- ------- ------- ------- ------- ------- ------------------ ----------------------- -------------------- plr-148337-11 dear ---------------- this responds to your request for a private_letter_ruling dated date submitted on behalf of taxpayer that tqi is not a disqualified_person as to exchange services it was organized to perform for taxpayer’s shareholders taxpayer also requests a ruling that earnings by tqi for services provided to taxpayer’s shareholders will be patronage source income eligible for distribution as deductible patronage_dividends facts taxpayer is a non-exempt cooperative c_corporation subject_to subchapter_t sec_1381 et seq of the internal_revenue_code code organized under the laws of state a its principal_place_of_business is in state b taxpayer keeps its books and files its tax returns using an accrual_method of accounting and an annual_accounting_period beginning april and ending march taxpayer is owned by x independent manufacturer dealers y of which are foreign_corporations shareholders taxpayer was organized to give its shareholders a lower cost alternative to bank financing for a portion of their working_capital needs taxpayer began issuing commercial paper cp and making loans to its shareholder-patrons during year it charged interest rates to its borrowers based on its cost of funds plus add-ons to cover its operating costs including premiums for credit enhancement it organized as a cooperative to return any excess add-on charges and distribute net_earnings to its borrowers as patronage_dividends in year taxpayer organized financeco to address the short-term credit needs of taxpayer’s shareholders who did not meet certain underwriting standards financeco is a special purpose bankruptcy remote state b corporation not related to taxpayer within the meaning of sec_267 and sec_707 of the code finance trust a_trust for the benefit of college and other educational institutions owns all the stock of financeco trustco is the trustee of finance trust financeco’s sole director is also a member of taxpayer’s board the same four individuals serve as president vice president secretary and treasurer of taxpayer and financeco financeco has no separate office space or employees taxpayer has continually managed financeco’s cp issuance loan operations and day to day activities pursuant to a management agreement between taxpayer and financeco entered into in year financeco’s loan programs were very similar to those of taxpayer however financeco’s loans are credit enhanced by manufacturer finance a subsidiary of manufacturer and are generally secured because financeco is a corporation taxpayer did not treat management fees charged to financeco as patronage sourced and financeco borrowers did not receive patronage_dividends from taxpayer or financeco plr-148337-11 on date because of adverse business conditions in the financial sector of the united_states economy taxpayer ceased its direct issuance of cp and loan operations the last outstanding taxpayer cp matured and was repaid on date taxpayer transitioned its borrowers to the financeco program in the middle of year currently taxpayer’s primary business activity is the management of financeco’s cp program and the processing of loans from financeco to taxpayer’s shareholders and other eligible borrowers financeco enters into loan agreements only with borrowers that have applied to and been approved by manufacturer finance as eligible to borrow from financeco taxpayer is not a party to the loan agreements between financeco and taxpayer’s shareholders some of taxpayer’s shareholders engage in like-kind_exchanges to defer gain from the sale of property used in their rental businesses in year taxpayer’s board directed taxpayer’s staff to start a pilot program to offer qi services to taxpayer’s shareholders in the middle of year taxpayer formed tqi its single-member wholly-owned state c limited_liability_company to provide intermediary services to taxpayer’s shareholders or their affiliates who maintain like-kind_exchange programs using the safe harbors in the income_tax regulations under sec_1031 of the code and revproc_2003_39 2003_1_cb_971 tqi is a disregarded_entity for federal_income_tax purposes and is treated as a branch or division of taxpayer it has not and will not file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations tqi became the qi in taxpayer’s pilot program for shareholder a on date tqi became the qi for a second shareholder before the end of year if successful tqi will begin offering its qi services to all of taxpayer’s shareholders and their affiliates if requested and if eligible under state and local law tqi may instead act as the escrow holder of a qualified_escrow_account or the trustee of a qualified_trust both as defined in sec_1_1031_k_-1 of the income_tax regulations regulations for taxpayer’s shareholders and their affiliates who choose to use a qi other than tqi as taxpayer implements its exchange program of providing exchange services through tqi it will continue to operate on a cooperative basis it will return any net_income from qi operations to the customers of tqi based on the relative amount_paid by each for qi services taxpayer will also distribute net_income from trustee and escrow holder services in this manner in year taxpayer will create another wholly-owned disregarded_entity newco for a new cp loan program newco will meet the requirements of the nationally recognized statistical rating organizations for special purpose entities and of a credit enhancement agency newco will begin cp issuance and loan operations in the middle of year as plr-148337-11 a disregarded_entity newco will be treated as a division of taxpayer for tax purposes taxpayer will be treated as issuing cp and making loans to its own shareholders law analysis part taxpayer’s eligibility to serve as a qi under sec_1_1031_k_-1 sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment however gain is recognized if a taxpayer actually or constructively receives money or other non-like-kind property even though the taxpayer may ultimately receive like-kind replacement_property see sec_1_1031_k_-1 of the regulations to assist taxpayers in structuring exchanges that avoids actual or constructive receipt of money or other non- like-kind_property the regulations establish various safe harbors these include the qualified_escrow_account the qualified_trust and the qualified_intermediary or qi see sec_1_1031_k_-1 and of the regulations sec_1_1031_k_-1 iii a and iii a of the regulations provide in part that a qi and a trustee of a qualified_trust or escrow holder of a qualified_escrow_account is a person who is not the taxpayer or a disqualified_person sec_1_1031_k_-1 of the regulations generally provides that a disqualified_person is - an agent of the taxpayer at the time of the transaction a person related to the taxpayer under sec_267 or sec_707 of the code substituting for each place it appears or a person related to an agent of the taxpayer under sec_267 or sec_707 substituting for each place it appears sec_1_1031_k_-1 of the regulations provides in part that a person is treated as an agent of the taxpayer if that person at the time of the transaction has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties however solely for purposes of this paragraph k the following services do not count - i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 of the code and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company plr-148337-11 in bollinger v 485_us_340 the supreme court reaffirmed its agency analysis previously articulated in 336_us_422 the supreme court’s agency analysis has four factors and two requirements the sum of which has become known as the ‘six national carbide factors ’ the four factors include whether the party in question operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal the two requirements provide that the agency-principal relationship cannot be founded solely on the fact that the principal owns the agent and the business_purpose of the party in question must be the carrying on of the normal duties of an agent bollinger v commissioner u s pincite since tqi is a disregarded_entity and its business consists entirely of rendering service intended to qualify transactions for nonrecognition of gain under sec_1031 of the code tqi’s status as a disqualified_person depends entirely on attribution of activities and relationships of taxpayer if taxpayer is not a disqualified_person then taxpayer’s status as the sole owner of tqi will not make tqi a disqualified_person taxpayer’s activities in managing financeco do not make it an agent for its shareholders or other borrowers further when taxpayer reinstates its cp and loan program in year by issuing cp to investors and lending the proceeds to its shareholders directly or through newco in the normal course of its business it will not become an agent for its shareholders or other eligible borrowers accordingly taxpayer is not a disqualified_person as defined by sec_1_1031_k_-1 of the regulations with respect to its shareholders and their affiliates by reason of its activities as the manager of the operations of financeco also taxpayer will not become a disqualified_person as defined by sec_1_1031_k_-1 with respect to its shareholders and their affiliates if it reinstitutes its own cp issuance and shareholder loan program either directly or through newco part treatment of tqi income as patronage source income sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exceptions sec_1 a of the regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for such patrons plr-148337-11 sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 of the regulations provides in part that there is allowed as deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in revrul_69_576 c b a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members plr-148337-11 in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that inasmuch as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage- sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite taxpayer has represented that it has operated on a cooperative basis since its inception and intends to continue to do so if taxpayer performed the qi services directly for its patrons the services would be a patronage activity because taxpayer represents that tqi is a disregarded_entity for federal_income_tax purposes the result is the same accordingly the net_earnings of taxpayer attributable to the services provided to its shareholders or their affiliates by tqi as a disregarded_entity will be treated as taxpayer patronage source income as if earned from business done directly by taxpayer with its patrons subject_to compliance with sec_1382 and sec_1388 of the code and will be eligible for distribution as deductible patronage_dividends except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-148337-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening assistant to the branch chief branch office of associate chief_counsel income_tax accounting cc
